Fourth Court of Appeals
                                San Antonio, Texas
                                     January 16, 2020

                                   No. 04-19-00601-CR

                                     Edwin MEJIA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR0740
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on February 14, 2020.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court